Title: To Thomas Jefferson from Anonymous, 31 July 1807
From: Anonymous
To: Jefferson, Thomas


                        
                            Sir
                            
                            Cincinnati July 31st. 1807.
                        
                        It is much to be apprehended a Letter wrote as this without a Signature will be too little attended to. the
                            motives are the purest that influence the writer. He has nothing to ask of you, he is unknown to you, but is one who has
                            revered your character from his earliest youth, and feels as a man and republican a solicitude for all your acts, private
                            and public
                        It is known here an infamous character of the name of Elius Glover has lately been about your person. It is
                            also known here that this disgracfull creature is and has been from his first coming into the State of Ohio a turbulent
                            and restless office hunter, and the part he is now acting is to gain your notice and thereby get a place.
                        It will be proper to give you a Sketch of this man’s character since he has been in this Town and if you see
                            fit to make the necessary inquires you will find it strictly correct. He has for his vilianous conduct had a raw hide
                            whip suspended over his sholders for several minutes, threatened, abused and reviled at the same time, untill his meaness
                            and Servillity disarmed the Gentleman’s resentment. He has been
                                posted a Liar, a coward & poltroon without having Sperit
                            to resent the insults, or being able to prove his inocence, nor has he ever made an attempt to do it. He has at some time
                            or other maliciously tryed to injure every man in this place holding an office under the General Government. there are
                            sttrong grounds to believe him and his friend M.—d to have been concerned in the plans of Burr. this same Glover has been
                            heard to approve of Burr’s plans to damn the the Administration and declare it pursicuted Burr, for the truth of this you
                            are refered to William Corry Esqr of the Town of Hamilton & County of Butler, State of Ohio. you might be refered
                            Sir to may others if necessary but this one person is named, to satisfy you of the truth of this information. for your
                            sake it is only asked of you before you confer an Office on this man you will enquire into his character. know what he was
                            before he left Middletown in Connecticut, there you will find he was a violent Fedderalist. in this place he pretends to
                            be as violent a republican. Here last winter he disgraced himsilf, united with the famous Mathew Nimmo, Daniel Symmes
                            & Ethan Allen Brown in the blackest Schemes to destroy the character of a virtuous man. I mean John Smith Senator
                            in Congress. with unrelenting vengence he has still persued his design to effect the destruction of this man, and in the
                            City of Richmond his purjury will at last he hopes accomplish his base ends, but Sir he little dreams of what awaits
                            him,—that it will be himself clearly proven to have been concerned with Burr.
                        There will be sufficient testimony on Smiths tryal furnished to show this dark assassin in his true character
                            and exhibit to the world infamy without an example. This man Sir will swear any thing, and if his cowardice did not
                            restrain him would do any thing to gratify his base heart. without trespassing longer on your time, and to finish a task
                            truly disagreable, the writer has only to observe he well knows how little regard you may pay to a letter not under Signed.
                            he does not ask you Sir to give the least credit to it. he means only to furnish you with the means of knowing this man
                            before you notice him. The writer will observe he feels no resentment to this base wretch but what arises from a
                            conviction of his viliany and to the writer it can make no difference if you were to confer on Glover the first office in
                            your gift, but he would certainly lament it on your account it would very much diminish that high respect a large portion
                            of the people in this quarter of the State entertain for you, and highly gratify the fedderalists they would exult in his
                            oppointment, and always boast of it as an instance of your patronising a known villian. The writer Sir does not conceal
                            his name from any personal fear or apprehension of Glover he fears no man and Glover is too well known to him far different motives induces him to withold his name at this time they are honorable. this he promises you,
                            when you retire from Office you shall know his name and the motives that induces him at this time to Conceal it
                    